Exhibit 10.1


CONSULTING AGREEMENT
This Consulting Agreement (this "Agreement") is made and entered into as of
November 8, 2019 (the "Effective Date"), by and between comScore, Inc.
(the "Company") and Dale Fuller ("Consultant"). The Company and Consultant are
sometimes referred to in this Agreement collectively as the "Parties," and each
individually as a "Party."
WHEREAS, the Company wishes to engage Consultant to provide certain consulting
services to the Company, and Consultant wishes to provide such services, and the
Company and Consultant wish to memorialize the terms and conditions of such
consulting relationship.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
1.Engagement; Term. Effective as of the Effective Date, the Company engages
Consultant to serve as a consultant to the Company, and Consultant accepts such
engagement. Unless earlier terminated pursuant to Section 4 below, the term of
Consultant's engagement hereunder (the "Term") shall commence on the Effective
Date and continue until December 31, 2019 unless extended by mutual written
agreement of the Parties.
2.    Consulting Services. During the Term, Consultant shall provide such
consulting services (the "Consulting Services") as may be reasonably requested
of Consultant from time to time by the Company. The Consulting Services shall
include providing consultation and advice with respect to the transition of his
duties and knowledge regarding the businesses and operations of the Company and
its affiliates to such individual(s) as the Company may designate from time to
time. As an independent contractor, Consultant is free to provide services to
other entities during the Term as long as Consultant does not violate any of the
terms of this Agreement. Consultant agrees to attend such meetings as the
Company may reasonably request for proper communication of Consultant's advice
and consultation. Consultant shall coordinate the furnishing of his services
pursuant to this Agreement with the Company in such a way as to generally
conform to the business schedules of the Company, but the method of performance,
time of performance, place of performance, hours utilized in such performance,
and other details of the manner of performance of Consultant's services
hereunder shall be within the sole control of Consultant.
3.    Consulting Fee. In consideration of Consultant's performance of the
Consulting Services, during the Term, the Company shall pay Consultant a total
consulting fee of $50,000 for the Consulting Services hereunder (the "Consulting
Fee"), to be paid as follows: (i) $25,000 to be paid within ten (10) days of the
Effective Date, and (ii) $25,000 to be paid on or before December 31, 2019.
Consultant acknowledges and agrees that (a) the Company is not required to
withhold federal or state income, gross receipts or similar taxes from the
Consulting Fee paid to Consultant hereunder or to otherwise comply with any
state or federal law concerning the collection of income, gross receipts or
similar taxes at the source of payment of wages, (b) the Company is not required
under the Federal Unemployment Tax Act or the Federal Insurance Contribution Act
to pay or withhold taxes for unemployment compensation or for social security on
behalf of Consultant with respect to the Consulting Fee and (c) the Company is
not required under the laws of any state to




US 6704607

--------------------------------------------------------------------------------




obtain workers' compensation insurance or to make state unemployment
compensation contributions on behalf of Consultant. In entering into this
Agreement, Consultant expressly acknowledges and agrees that Consultant has
received all sums that Consultant is owed or has been owed by the Company or any
Company Party through the Effective Date, including all fees, wages, bonuses,
and other compensation owed for all services provided by Consultant through the
Effective Date.
4.    Termination. The Company may terminate this Agreement at any time and for
any reason or no reason at all upon five (5) days' prior written notice to the
Consultant. This Agreement will automatically terminate upon Consultant's death.
In addition, the Company may terminate this Agreement without prior notice for
Cause. As used herein, "Cause" shall mean (a) a material breach by Consultant of
Consultant's obligations under this Agreement, or (b) Consultant's conviction
of, plea of no contest to, or receipt of deferred adjudication or unadjudicated
probation for any felony or any crime involving moral turpitude.
5.    Independent Contractor. At all times during the Term, Consultant shall be
an independent contractor of the Company. In no event shall Consultant be deemed
to be an employee of the Company, and Consultant shall not at any time be
entitled to any employment rights or benefits from the Company or be deemed to
be an agent of the Company or have any power to bind or commit the Company or
otherwise act on its behalf. Consultant acknowledges and agrees that, as a
non-employee of the Company, Consultant is not eligible for any benefits
sponsored by the Company or any other benefit from the Company and, accordingly,
Consultant shall not participate in any pension or welfare benefit plans,
programs or arrangements of the Company (other than any participation that may
result from Consultant's employee status prior to the Separation Date). Unless
expressly authorized by the Company, Consultant shall not at any time
communicate or represent to any third party, or cause or knowingly permit any
third-party to assume, that in performing the Consulting Services hereunder,
Consultant is an employee, agent or other representative of the Company or has
any authority to bind the Company or act on behalf of the Company. Consultant
shall be solely responsible for making all applicable tax filings and
remittances with respect to amounts paid to Consultant pursuant to this
Agreement and shall indemnify and hold harmless the Company and its respective
representatives for all claims, damages, costs and liabilities arising from
Consultant's failure to do so. It is not the purpose or intention of this
Agreement or the Parties to create, and the same shall not be construed as
creating, any partnership, partnership relation, joint venture, agency, or
employment relationship.
1.    Arbitration.
(a)    Consultant agrees that any and all controversies, claims, or disputes
with the Company and any employee, officer, director, shareholder or benefit
plan of the Company in their capacity as such or otherwise arising out of,
relating to, or resulting from Consultant's engagement or affiliation with the
Company or the termination of such engagement or affiliation with the Company,
including any breach of this Agreement, shall be subject to binding arbitration,
except for claims that may not be subject to arbitration under applicable law
(such as unemployment or workers compensation claims or whistleblower
retaliation claims under the Sarbanes-Oxley Act). Notwithstanding anything
herein to the contrary, this agreement to arbitrate shall not apply to any
claims that, at the time they are asserted, are not permitted to be subject to a
pre-dispute arbitration agreement under any contract between the Company and an
agency of the U.S. federal government


2





--------------------------------------------------------------------------------




(or applicable subcontract) that is governed by Section 8116 of the Department
of Defense Appropriations Act of 2010; Subpart 222.74 of the Defense Federal
Acquisition Regulation Supplement; and/or any other similar provision of law.
Consultant also acknowledges that the Company and Consultant agree that each may
bring claims against the other only in Consultant or the Company's individual
capacity, and not as a plaintiff, representative or class member in any
purported class, collective or representative proceeding. Consultant further
understands that this agreement to arbitrate also applies to any disputes that
the Company may have with Consultant. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY OR A COURT TRIAL IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
(b)    Consultant agrees that any arbitration will be administered by the
American Arbitration Association ("AAA") and that the neutral arbitrator will be
selected in a manner consistent with its national rules for the resolution of
employment disputes. Consultant agrees that the arbitrator shall have the power
to decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication and motions to dismiss and demurrers,
prior to any arbitration hearing. Consultant also agrees that the arbitrator
shall have the power to award any remedies, including attorneys' fees and costs,
available under applicable law, grant any injunctive relief, and enforce
specific performance. Consultant understands that the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Consultant shall pay the first $125.00 of any filing fees associated with any
arbitration Consultant initiates. Consultant agrees that the decision of the
arbitrator shall be in writing. Except as provided by this Agreement,
arbitration shall be the sole, exclusive and final remedy for any dispute
between Consultant and the Company. Accordingly, except as provided for by this
Agreement, neither Consultant nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.
(c)    Both parties agree that any party may petition a court for emergency or
temporary injunctive relief including, but not limited to, where either party
alleges or claims a violation or threat of violation of this Agreement or any
other agreement regarding trade secrets or confidential information; provided,
however, that the remainder of any such dispute (beyond the application for
emergency or temporary injunctive relief) shall be subject to arbitration under
this Agreement. Both parties understand that any breach or threatened breach of
such an agreement will cause immediate and irreparable injury and that money
damages will be difficult to measure and will not provide an adequate remedy
therefore and both parties hereby consent to the issuance of an injunction. In
the event either party seeks injunctive relief, the prevailing party shall be
entitled to recover reasonable costs and attorneys' fees. Consultant understands
that this Agreement does not prohibit Consultant from pursuing an administrative
claim with a local, state or federal administrative body such as the Equal
Employment Opportunity Commission. This agreement does, however, preclude
Consultant from pursuing court action regarding any such claim.


3





--------------------------------------------------------------------------------




2.    Continued Effectiveness of Restrictive Covenants.
(a)Consultant acknowledges and agrees that Consultant is subject to continuing
obligations pursuant to that certain At-Will Employment, Confidential
Information and Arbitration Agreement between Consultant and the Company,
effective as of March 31, 2019 (the "NDA"), including obligations with respect
to confidentiality and non-disclosure. Consultant expressly recognizes the
enforceability and continuing effectiveness of those covenants within the NDA,
and promises to abide by such covenants following the Effective Date.
(b)Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Consultant from lawfully (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to Consultant from any such governmental authority; (iii)
testifying, participating or otherwise assisting in an action or proceeding by
any such governmental authority relating to a possible violation of law or (iv)
making any other disclosures that are protected under the whistleblower
provisions of any applicable law (including Section 21F of the Securities and
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002).
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016,
Consultant shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (x) is made
(A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; (y) is made to
Consultant's attorney in relation to a lawsuit for retaliation against
Consultant for reporting a suspected violation of law or (z) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Agreement requires Consultant to
obtain prior authorization from the Company before engaging in any conduct
described in this paragraph, or to notify the Company that Consultant has
engaged in any such conduct.


4





--------------------------------------------------------------------------------




3.    Entire Agreement; Amendments. This Agreement and the NDA constitutes the
entire and final agreement between the Parties with respect to the subject
matters hereof. This Agreement may not be amended, supplemented, or otherwise
modified except by a written agreement executed by the Parties.    
4.    Waiver. Any waiver of a provision of this Agreement shall be effective
only if it is in a writing signed by the Party entitled to enforce such term and
against which such waiver is to be asserted. No delay or omission on the part of
either Party in exercising any right or privilege under this Agreement shall
operate as a waiver thereof, nor shall any waiver on the part of any Party of
any right or privilege under this Agreement operate as a waiver of any other
right or privilege under this Agreement nor shall any single or partial exercise
of any right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement.
5.    Assignments; Successors. This Agreement is personal to Consultant and may
not be assigned by Consultant. The Company may assign this Agreement without
Consultant's consent. Subject to the preceding sentences, this Agreement shall
apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of the Parties.
6.    Notices. All notices, requests, demands, claims and other communications
permitted or required to be given hereunder must be in writing and shall be
deemed duly given and received (a) if personally delivered, when so delivered,
(b) if mailed, three business days following the date deposited in the U.S.
mail, certified or registered mail, return receipt requested, (c) if sent by
e-mail or other form of electronic communication, once transmitted and the
confirmation is received, or (d) if sent through an overnight delivery service
in circumstances to which such service guarantees next day delivery, the day
following being so sent:
If to Consultant, addressed to Consultant's last known address on file with the
Company.
If to the Company, addressed to:
comScore, Inc.
Attention: General Counsel
11950 Democracy Drive, Suite 600
Reston Virginia 20190
7.    Certain Construction Rules. The Section headings contained in this
Agreement are for convenience of reference only and shall in no way define,
limit, extend or describe the scope or intent of any provisions of this
Agreement. Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa. In addition, as used in this Agreement, unless otherwise provided to the
contrary, (a) all references to days, months or years shall be deemed references
to calendar days, months or years and (b) any reference to a "Section" shall be
deemed to refer to a section of this Agreement. The words "hereof", "herein",
and "hereunder" and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise specifically provided for herein, the term "or" shall not be
deemed to be exclusive but instead shall have the


5





--------------------------------------------------------------------------------




meaning "and/or", and the term "including" shall not be deemed to limit the
language preceding such term.
8.    Execution of Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original copy and all of
which, when taken together, shall be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
portable document format (.pdf) shall constitute effective execution and
delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the Parties transmitted by
portable document format (.pdf) shall be deemed to be their original signatures
for all purposes.
9.    Consultant's Representations. Consultant expressly represents that
Consultant does not have any obligations, whether contractual or otherwise, to
any present or former employer or other third party that would prevent
Consultant from performing the Consulting Services as contemplated hereunder.
Consultant expressly agrees and covenants that Consultant will not use, disclose
or rely upon any confidential, proprietary or other legally protected
information belonging to any present or former employer or other third-party for
the benefit of the Company or any of its affiliates, and Consultant and its
agents will not bring or introduce any confidential, proprietary or legally
protected documents or other materials belonging to a third-party to the
premises or property (including computer systems) of the Company or any of its
affiliates.
10.    Code Section 409A. Notwithstanding anything to the contrary contained
herein, this Agreement and the payments provided for hereunder are intended to
comply with, or be exempt from, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (and the Treasury Regulations and other
guidance thereunder (collectively, "Section 409A"). Accordingly, all provisions
herein, or incorporated by reference herein, shall be construed and interpreted
to comply with or be exempt from the requirements of Section 409A. Further, for
purposes of Section 409A, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation. Notwithstanding the
foregoing, the Company makes no representations that the payments provided under
this Agreement are compliant with or exempt from the requirements of Section
409A and in no event shall the Company or any of its affiliates be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by Consultant on account of non-compliance with Section 409A.
[Remainder of Page Intentionally Blank;
Signature Page Follows]




6





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed this Consulting Agreement as
of the Effective Date.
 
 
CONSULTANT
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Dale Fuller
 
 
DALE FULLER
 
 
 
 
 
 
 
COMSCORE, INC.
 
 
By:
/s/ Carol A. DiBattiste
 
 
 
Name:
Carol A. DiBattiste
 
 
 
Title:
General Counsel and Chief Compliance, Privacy and People Officer







SIGNATURE PAGE TO CONSULTING AGREEMENT



